             Case 3:15-cv-02281-WHA Document 352 Filed 03/23/21 Page 1 of 7



 1   DURIE TANGRI LLP
     RAGESH K. TANGRI (SBN 159477)
 2   rtangri@durietangri.com
     BETHANY D. BENGFORT (SBN 312507)
 3   bbengfort@durietangri.com
     217 Leidesdorff Street
 4   San Francisco, CA 94111
     Telephone: 415-362-6666
 5   Facsimile: 415-236-6300

 6   DURIE TANGRI LLP
     BENJAMIN B. AU (SBN 237854)
 7   bau@durietangri.com
     953 East 3rd Street
 8   Los Angeles, CA 90013
     Telephone: 213-992-4499
 9   Facsimile: 415-236-6300

10   Attorneys for Defendant
     PALMER LUCKEY
11
     (Additional counsel continued on following page)
12

13                               IN THE UNITED STATES DISTRICT COURT

14                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                        SAN FRANCISCO DIVISION

16   TOTAL RECALL TECHNOLOGIES,                         Case No. 3:15-cv-02281-WHA (SK)

17                                Plaintiff,            DEFENDANTS’ ADMINISTRATIVE
                                                        MOTION TO SEAL PURSUANT TO CIVIL
18          v.                                          LOCAL RULE 79-5(E)

19   PALMER LUCKEY and FACEBOOK                         Ctrm: 12
     TECHNOLOGIES, LLC (F/K/A OCULUS VR,                Judge: Honorable William Alsup
20   LLC),
21
                                  Defendants.
22

23

24

25

26

27

28

            DEFENDANTS’ ADMINISTRATIVE MOTION TO SEAL PURSUANT TO CIVIL LOCAL RULE 79-5(E)
                                   / CASE NO. 3:15-CV-02281-WHA (SK)
           Case 3:15-cv-02281-WHA Document 352 Filed 03/23/21 Page 2 of 7



 1   COOLEY LLP
     MICHAEL G. RHODES (SBN 116127)
 2   rhodesmg@cooley.com
     MARK F. LAMBERT (SBN 197410)
 3   mlambert@cooley.com
     ANGELA L. DUNNING (SBN 212047)
 4   adunning@cooley.com
     3175 Hanover Street
 5   Palo Alto, CA 94304-1130
     Telephone:    (650) 843-5000
 6   Facsimile:    (650) 849-7400

 7   MAYER BROWN LLP
     LAUREN R. GOLDMAN (admitted Pro Hac Vice)
 8   lrgoldman@mayerbrown.com
     MICHAEL RAYFIELD (admitted Pro Hac Vice)
 9   mrayfield@mayerbrown.com
     1221 Avenue of the Americas
10   New York, NY 10016
     Telephone:   (212) 506-2500
11   Facsimile:   (212) 849-5589

12   Attorneys for Defendants
     PALMER LUCKEY and FACEBOOK TECHNOLOGIES, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

          DEFENDANTS’ ADMINISTRATIVE MOTION TO SEAL PURSUANT TO CIVIL LOCAL RULE 79-5(E)
                                 / CASE NO. 3:15-CV-02281-WHA (SK)
               Case 3:15-cv-02281-WHA Document 352 Filed 03/23/21 Page 3 of 7



 1   I.       INTRODUCTION

 2            Pursuant to Civil Local Rules 7-11 and 79-5(e), Defendants Palmer Luckey (“Mr. Luckey”) and

 3   Facebook Technologies, LLC (“FBT” and together with Mr. Luckey, “Defendants”) file this

 4   administrative motion to seal portions of Plaintiff Total Recall Technologies (“TRT”) Supplemental

 5   Briefing Per the Court’s March 8, 2021 Order (Dkt. 345) and certain supporting exhibits thereto. This

 6   administrative motion to seal supports and is intended to supplement the administrative motion to seal

 7   filed by TRT on March 19, 2021. (Dkt. 346.) The sections that Defendants seek to seal disclose Mr.

 8   Luckey’s or nonparties’ confidential personal financial information or contain Mr. Luckey’s confidential

 9   employment information. In particular, Defendants seek to seal the following documents or portions of

10   documents:

11
      Document                             Redaction                         Justification for Sealing
12            Plaintiff TRT’s                   Blue highlighted portion         Contains Mr. Luckey’s
               Supplemental Briefing              that starts with “prior”          sensitive private
13
               Per Court’s March 8,               and ends in “suspended”           financial information
14             2021 Order (Dkt. 346-              (Page 8)
               04)
15
              Ex. 11 to the Declaration         Blue highlighted portion         Contains Mr. Luckey’s
16             of Michael D. Powell in            that starts with “Name:”          sensitive private
               support of Plaintiff’s             and ends with “thx”               financial information
17             Motion to Seal (“Powell            (Page 91792)
               Decl.”) (Dkt 346-06)
18                                               Blue highlighted portion
                                                  that starts with “Sure”
19                                                and ends with “Paypal”
                                                  (Page 91792)
20
              Ex. 12 to the Powell              Blue highlighted portion         Contains Mr. Luckey’s
21             Decl. (Dkt 346-08)                 that starts with “Name:”          sensitive private
                                                  and ends with “thx”               financial information
22                                                (Page 91772)
23                                               Blue highlighted portion
                                                  that starts with “Sure”
24
                                                  and ends with “Paypal”
25                                                (Page 91772)
              Ex. 25 to the Powell              Page 145107                      Contains Mr. Luckey’s
26
               Decl. (Dkt 346-07)                                                   sensitive private
27                                                                                  financial information
              Ex. 29 to the Powell              The full paragraph               Contains Mr. Luckey’s
28
                                                  starting with the words           confidential employment
                                                            1
              DEFENDANTS’ ADMINISTRATIVE MOTION TO SEAL PURSUANT TO CIVIL LOCAL RULE 79-5(E)
                                     / CASE NO. 3:15-CV-02281-WHA (SK)
                Case 3:15-cv-02281-WHA Document 352 Filed 03/23/21 Page 4 of 7



 1              Decl. (Dkt 346-09)                 “Great to” and ending               information
                                                   with the final bullet point
 2                                                 prior to the words
                                                   “Actions from” (Page
 3
                                                   91133)
 4             Ex. 30 to the Powell              The full sentence starting         Contains Mr. Luckey’s
 5              Decl. (Dkt 346-10)                 with “Paypal” and                   sensitive private
                                                   ending with “moment”                financial information
 6                                                 (Page 146395)

 7             Ex. 37 to the Powell              The table following the            Contains Mr. Luckey’s
                Decl. (Dkt 346-11)                 word “table” and prior to           sensitive private
 8                                                 the words “I’ll be                  financial information
                                                   advising” (Page 281968)
 9                                                                                    Contains the personal
                                                                                       financial information of
10                                                                                     nonparties, or
                                                                                       information from which
11                                                                                     such personal
                                                                                       information may be
12
                                                                                       derived
13             Ex. 54 to the Powell              Blue highlighted portion           Contains Mr. Luckey’s
                Decl. (Dkt 346-16)                 that starts with “Name:”            sensitive private
14
                                                   and ends with “thx”                 financial information
15                                                 (Page 91835)
                                                  Blue highlighted portion
16
                                                   that starts with “Sure”
17                                                 and ends with “Paypal”
                                                   (Page 91835)
18
     II.       ARGUMENT
19
               A party seeking to seal a judicial record must provide “compelling reasons” to overcome the
20
     public’s right of access to court documents. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,
21
     1096 (9th Cir. 2016). What constitutes a compelling reason is “best left to the sound discretion of the
22
     trial court.” Id. (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978)). Compelling reasons
23
     may exist when a court record might be used to “gratify private spite or promote public scandal, to
24
     circulate libelous statements, or as sources of business information that might harm a litigant’s
25
     competitive standing.” Id. (quotations omitted).
26
               Compelling reasons exist to seal the redacted material related to Mr. Luckey’s personal financial
27
     information. The “Ninth Circuit has found that compelling reasons exist to keep personal information
28
                                                            2
               DEFENDANTS’ ADMINISTRATIVE MOTION TO SEAL PURSUANT TO CIVIL LOCAL RULE 79-5(E)
                                      / CASE NO. 3:15-CV-02281-WHA (SK)
             Case 3:15-cv-02281-WHA Document 352 Filed 03/23/21 Page 5 of 7



 1   confidential to protect an individual’s privacy interest and to prevent exposure to harm or identity theft.”

 2   Nursing Home Pension Fund v. Oracle Corp., No. C01-00988 MJJ, 2007 WL 3232267, at *2 (N.D. Cal.

 3   Nov. 1, 2007) (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1134 (9th Cir.2003);

 4   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1184 (9th Cir. 2006)). The redacted material

 5   includes sensitive banking account and financial information for which Mr. Luckey has a compelling

 6   privacy interest, and which could be used to steal his identity. See Luckey Decl. ¶ 3. This Court has

 7   granted similar requests to seal Mr. Luckey’s personal financial information in previous filings. See Dkt.

 8   No. 309.

 9          Compelling reasons also exist to seal the redacted material related to nonparties’ financial

10   information in Exhibit 37. FBT keeps private financial and other personal information relating to the

11   former Oculus shareholders in its possession confidential. See Declaration of Jordan McCollum (Dkt.

12   312-1). Courts have found compelling reasons to seal private, personal information, including personal

13   financial information. See, e.g. Hadley v. Kellogg Sales Co., No. 16-CV-04955-LHK, 2018 WL

14   7814785, at *3 (N.D. Cal. Sept. 5, 2018) (“The Court agrees that compelling reasons exist to seal

15   sensitive personal information such as financial information, medical records and conditions, phone

16   numbers, and addresses.”).

17          Finally, compelling reasons exist to seal the redacted material related to Mr. Luckey’s

18   employment information. The redacted material contains sensitive, confidential, and private information

19   related to Mr. Luckey’s prior employment. See Luckey Decl. ¶ 4. California has long recognized a right

20   to privacy in employment records and related information. See Bd. of Trustees v. Super. Ct., 119

21   Cal. App. 3d 516, 524-525 (1981), overruled on other grounds by Williams v. Super. Ct., 3 Cal. 5th 531,

22   398 P.3d 69 (2017) (“It is manifest that the subject documents and communications of [the employee’s]

23   personnel, tenure, and promotion files, whether relating only to his initial employment, or also to his

24   promotion, additional compensation, or termination, were communicated to the [employer] in

25   confidence, and were thus covered by the communicators’ constitutional right of privacy.”).

26   Consequently, courts have routinely sealed record information pertaining to employment-related

27   documents. See, e.g., Seals v. Mitchell, No. CV 04-3764 NJV, 2011 WL 1233650, at *3 (N.D. Cal. Mar.

28   30, 2011); Trujillo v. Jacquez, No. C-10-05183-YGR (DMR), 2014 WL 4072062, at *6 (N.D. Cal. Aug.
                                                       3
            DEFENDANTS’ ADMINISTRATIVE MOTION TO SEAL PURSUANT TO CIVIL LOCAL RULE 79-5(E)
                                   / CASE NO. 3:15-CV-02281-WHA (SK)
             Case 3:15-cv-02281-WHA Document 352 Filed 03/23/21 Page 6 of 7



 1   15, 2014); Dynetix Design Sols. Inc. v. Synopsys Inc., No. C 11-CV-05973 PSG, 2013 WL 2285210, at

 2   *1 (N.D. Cal. May 23, 2013). This Court has granted previous requests to seal references to specific

 3   terms in Mr. Luckey’s employment records. See Dkt. No. 309.

 4   III.   CONCLUSION

 5          For the reasons set forth above and in the accompanying Luckey Declaration, Defendants

 6   respectfully request that the Court grant Defendants’ Administrative Motion to Seal.

 7   Dated: March 23, 2021                              DURIE TANGRI LLP

 8
                                                  By:
 9
                                                                       RAGESH K. TANGRI
10                                                                      BENJAMIN B. AU
                                                                     BETHANY D. BENGFORT
11
                                                        Attorneys for Defendant PALMER LUCKEY
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
            DEFENDANTS’ ADMINISTRATIVE MOTION TO SEAL PURSUANT TO CIVIL LOCAL RULE 79-5(E)
                                   / CASE NO. 3:15-CV-02281-WHA (SK)
             Case 3:15-cv-02281-WHA Document 352 Filed 03/23/21 Page 7 of 7



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on March 23, 2021 the within document was filed with the Clerk of the Court
 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4

 5                                                                  RAGESH K. TANGRI
                                                                     BENJAMIN B. AU
 6                                                                BETHANY D. BENGFORT
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          5
            DEFENDANTS’ ADMINISTRATIVE MOTION TO SEAL PURSUANT TO CIVIL LOCAL RULE 79-5(E)
                                   / CASE NO. 3:15-CV-02281-WHA (SK)
